DETAILED ACTION
This is in response to application 15/448,510  filed on February 23, 2021 in which claims 1, 3-8, 10-11, 13-16, and 18-20 are presented for examination. 

Status of Claims
Claims 1, 3-8, 10-11, 13-16, and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Bertin et al. (US 2016/0179853) (hereinafter Bertin) teaches performance monitoring of data in logging information associated with application activities performed on live relational database that includes a current version of business intelligence data.
Rao (US 8,862,639) (hereinafter Rao) teaches retaining previous version data and restoring a state of a device according to most recent time of accessing current version of version data.
Roehrsheim et al. (US 2017/0132089) (hereinafter Roehrsheim) teaches scoring backup timeslots that satisfy a predefined threshold associated with scheduling backp. 
However Bertin, Rao, and Roehrsheim do not explicitly teach “reducing the granularity of the plurality of database revisions stored for the fixed time period based at least in part on deleting, for each of the first plurality of time intervals that includes at least one database revision, all database revisions except for the identified most recent database revision; determining that a second threshold time greater than the first threshold time has passed since the expiration of the fixed time period; identifying a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159               
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159